Citation Nr: 1519336	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  99-08 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a chronic disorder manifested by pain of multiple joints and muscles, to include fibromyalgia, poly-arthritis, and myofascial pain syndrome.

2.  Entitlement to service connection for a bilateral shoulder disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder encompassing claimed anxiety, depression, and impairment of mood and sleep.

4.  Entitlement to service connection for glaucoma.

5.  Entitlement to service connection for vascular hypertension.  

6.  Entitlement to service connection for groin and testicular pain.

7.  Entitlement to service connection for a sinus disorder.

8.  Entitlement to service connection for chronic fatigue syndrome.  

9.  Entitlement to service connection for soft tissue sarcoma.

10.  Entitlement to service connection for scars on the toes.  

11.  Entitlement to service connection for tooth loss, for compensation and treatment purposes.

12.  Entitlement to an effective date earlier than March 6 1998 for the grant of service connection for cold injury residuals with Raynaud s syndrome of the right foot and of the left foot.

13.  Entitlement to an effective date for the grant of service connection for pes planus earlier than March 6, 1998.

14.  Entitlement to an initial rating for pes planus in excess of 10 percent.  

15.  Entitlement to service connection for bilateral hearing loss.  

16.  Entitlement to service connection for tinnitus.

17.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran had active duty service from June 1976 to June 1980.  

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the RO in Atlanta, Georgia dated in December 1999 and July 2008.

In November 2008, the Veteran presented testimony at a Board hearing conducted at the RO and chaired by the undersigned Veterans Law Judge.  The Veteran also testified at a hearing in June 2003 before a Veterans Law Judge who is no longer at the Board.  A transcript of each hearing is associated with the claims file.  

The Veteran was previously represented in this appeal, but he submitted a revocation of his authority on November 5, 2014 and indicated his intent to pursue the appeal pro se.  

In December 2014, the Board denied issues of entitlement to service connection for disorders of the cervical and lumbar spine, which had been remanded by the United States Court of Appeals for Veterans' Claims (Veterans Court).  The Board's decision with respect to those issues is final.  See 38 C.F.R. § 20.1100 (2014).  The Board also remanded the issues of entitlement to an effective date earlier than March 6 1998 for the grant of service connection for cold injury residuals with Raynaud s syndrome of the right foot and of the left foot, and for pes planus, as well as the claim of entitlement to an initial rating for pes planus in excess of 10 percent.  As no action has yet been taken on the Board's remand instructions, those issues must again be remanded.

In addition to those issues, the issues of entitlement to service connection for bilateral hearing loss and tinnitus, and the issue of entitlement to TDIU are addressed in the REMAND below and are therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  The Veteran has been diagnosed with fibromyalgia, chronic myofascial or musculoskeletal pain, left shoulder sprain, tendonitis of the left rotator cuff, chronic bursitis/tendinitis, and shoulder pain NOS; however, no current disability is related to an injury or disease in service or to any service-connected disability, and arthritis did not become manifest within one year of service separation.

2.  The Veteran does not have a psychosis; an acquired psychiatric disorder is not related to service or to any service-connected disability.

3.  Glaucoma is not related to service or to any service-connected disability.

4.  Vascular hypertension is not related to service or to any service-connected disability.  

5.  Prostatic epididymitis was first noted in service and current residuals are related to service.

6.  A sinus disorder is not related to service or to any service-connected disability.

7.  Chronic fatigue syndrome is not related service or to any service-connected disability.  

8.  The Veteran does not have soft tissue sarcoma or scars on the toes.  

9.  There was no in-service dental injury resulting in the loss of substance of the body of the maxilla or mandible; the Veteran had two extracted during service; the Veteran was discharged from his or her final period of service before August 13, 1981, but did not apply for dental treatment within one year of discharge. 



CONCLUSIONS OF LAW

1.  A chronic disorder manifested by pain of multiple joints and muscles was not incurred in service, is not presumed to have been incurred in service, and is not proximately due to or a result of any service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

2.  A bilateral shoulder disorder was not incurred in service, is not presumed to have been incurred in service, and is not proximately due to or a result of any service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

3.  An acquired psychiatric disorder was not incurred in service, is not presumed to have been incurred in service, and is not proximately due to or a result of any service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 4.125 (2014).

4.  Glaucoma was not incurred in service and is not proximately due to or a result of a service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

5.  Vascular hypertension was not incurred in service, is not presumed to have been incurred in service, and is not proximately due to or a result of any service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

6.  Prostatic epididymitis and/or residuals was/were incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

7.  A sinus disorder was not incurred in service and is not proximately due to or a result of a service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

8.  Chronic fatigue syndrome was not incurred in service and is not proximately due to or a result of a service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

9.  The basic criteria for service connection for a soft tissue sarcoma are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

10.  The basic criteria for service connection for scars on the toes are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

11.  Service connection for a dental disability for compensation purposes is not warranted as a matter of law.  38 U.S.C.A. §§ 1110, 1712, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381, 4.150 (2014).

12.  The criteria for service connection of a dental disability for treatment purposes are not met.  38 U.S.C.A. §§ 1110, 1712 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 17.161 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Proving service connection requires (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where a veteran served 90 days or more during a period of war or after December 31, 1946, certain chronic diseases, such as arthritis, hypertension and psychoses, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was noted during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Combat Rule

The Veteran has, at least on one occasion, suggested that he participated in activities involving combat.  During a December 20, 2005 VA Mental Health Psychiatry evaluation, the stated "I was not involved in combat but in combat zone with heighten[ed] alert."  The Board notes that the combat rule (38 U.S.C.A. § 1154(b)) applies only to those who have engaged in combat with the enemy, and not those present in a combat zone.  See VAOPGCPREC 12-99.  Moreover, the Veteran's active duty service occurred entirely during peacetime.  See 38 C.F.R. § 3.2.  Based on the lack of any description of circumstances that could be interpreted as engagement in combat with the enemy, the Board finds that the combat rule is not applicable.  

Pain of Multiple Joints and Muscles-Shoulder Disorder

The Veteran is seeking service connection for various musculoskeletal disorders affecting multiple joints and muscles.  These include fibromyalgia, poly-arthritis, and myofascial pain syndrome.  The Veteran is also seeking service connection for a bilateral shoulder disorder.  The Board will address these claims in a common discussion.  

Regarding the claim of fibromyalgia, and chronic fatigue syndrome, discussed below, there are specific VA statutory and regulatory provisions which govern medically unexplained chronic multisymptom illnesses, including fibromyalgia and chronic fatigue syndrome.  However, these provisions apply to Persian Gulf War veterans.  A Persian Gulf veteran is specifically defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(1).  As the Veteran had no service during the Persian Gulf War, these provisions do not apply.  

Service treatment records reveal that on June 21, 1977, the Veteran complained of an ache in the right hand when it gets cold or damp.  The examiner's assessment was a possible past cold weather injury.  On October 3, 1977, the Veteran complained that his right hand cramped up in the field due to inclement weather.  The examiner's assessment was possible arthritis.  He was referred to "clinic" for further evaluation; however x-rays were normal.  

On May 5, 1980, the Veteran underwent his service separation examination, at which time his upper extremities and lower extremities were clinically normal.  He completed a report of medical history on which he reported a fractured left wrist 6 years prior.  He reported no history of, or current, painful or trick shoulder or elbow, bone joint or other deformity, arthritis rheumatism or bursitis, or swollen or painful joints. 

After service, there is no record of treatment for joint and muscle aches until October 1990, when the Veteran was seen at Piedmont Hospital following a head-on motor vehicle accident in which the Veteran was unrestrained.  Findings at that time were consistent with bulging cervical and lumbar discs and cervical and lumbar radiculopathy.  A physical therapy initial evaluation also revealed complaints of left shoulder pain and arm aching.  Records of M.I. Harris, M.D. dated May 17, 1991 reveal that x-rays of the left shoulder were negative for bony pathology.  

Records in January 1991 from Shallowford Community Hospital reveal complaints of neck pain radiating to the left upper extremity.  Diagnoses included cervical radiculopathy secondary to a herniated disc.  In an August 17, 1991 report of history and physical examination, a private physician (B.A. Loftman, M.D) documented the Veteran's report of persistent neck pain with numbness and tingling "since" the October 1990 automobile accident, and the Veteran's report that he had never had a previous similar problem.  The diagnoses included a herniated cervical disc and cervical spondylosis.  

Records from this period were negative for any findings of arthritis.  Indeed, a September 5, 1991 Piedmont Hospital nursing assessment includes a review of systems.  Under the musculoskeletal section, the box labeled "arthritis" was left unchecked indicating that arthritis was not found.  X-rays of the shoulder dated March 17, 1997 reveal no evidence of bone, joint, or soft tissue abnormality.  

A VA examination was conducted on September 9, 1998 for pension purposes, meaning all disabilities were evaluated, not just service-connected disabilities.  Shoulder range of motion was reported to be within normal limits bilaterally.  The diagnosis was a strain of the left shoulder with possible changes of osteoarthritis.  However, the examiner then ordered an x-ray and, in a September 14, 1998 addendum reported that the left shoulder x-ray was normal.  The examiner also found that the Veteran did not have systemic signs of arthritis.  

Thus, even 18 years after the Veteran was discharged from active duty, there was still no evidence of arthritis of the shoulders, and no diagnosis of any chronic disability manifested by pain of multiple joints and muscles.  

Treatment reports from R.J. Stork, M.D. at Piedmont Hospital dated from 2000 to 2002 reveal complaints of neck and bilateral shoulder pain with a diagnosis of myofascial pain syndrome.  Dr. Stork believed that there was a significant emotional component to the Veteran's discomfort.  On October 17, 2002, Dr. Stork noted 17 out of 18 positive pressure points and provided a referral to physical therapy with a diagnosis of fibromyalgia.  Physical therapy treatment notes beginning in December 2002 reveal a notation that the Veteran has symptomatology of fibromyalgia but it was only diagnosed when he sought medical help several months prior.  

Following the October 2002 initial diagnosis of fibromyalgia, the record also includes diagnoses of chronic myofascial/musculoskeletal pain (October 30, 2008).  A June 17, 2014 neurological consultation includes a notation that, although the Veteran's myalgias predated his initial statin use and continue after cessation of Crestor, but CPK (creatine phosphokinase) elevation may be due to statin-induced myopathy all the same.  The examiner found no evidence on examination of neuropathy or radiculopathy.  The examination was described as wholly unremarkable with no need for further neurologic workup indicated.

Thus, while there is a diagnosis of fibromyalgia and chronic myofascial/musculoskeletal pain, these appeared decades after service.  This is probative evidence that against any relationship between the recently diagnosed disorders and service.  Moreover, there is no medical opinion that purports to relate these diagnosis to service or to any service-connected disability.  

There are also recent diagnoses specific to the left shoulder.  A July 30, 2008 report of C.H. Glass, M.D. reveals a diagnosis of "I think he has left shoulder sprain."  An August 11, 2008 report of L. Lemasters, M.D. reveals complaint of chronic shoulder pain for many years.  Dr. Lemasters noted that an MRI showed mild tendonitis of the left rotator cuff, but no tear.  An August 21, 2008 Physician Emergency Department Note reveals complaint of left shoulder pain worsening.  The examiner found that shoulder pain was chronic in nature and of unclear etiology.  The diagnosis was shoulder pain NOS (not otherwise specified).  An August 25, 2008 report of C.H. Glass, M.D. reveals the diagnosis "I think he is being bothered with chronic bursitis/tendinitis of his left shoulder."

As with fibromyalgia, these diagnoses come decades after service and without any medical opinion purporting to link them to service or to any service-connected disability.  This is probative evidence that against any relationship between the shoulder disorders and service.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), establishing an etiologic link between the Veteran's service-connected foot disabilities and causation or aggravation of disorders of other areas of the musculoskeletal system falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  His assertion is therefore not competent evidence, and is of no probative weight.  

As to his assertions of a relationship between the claimed disorders and service by means of continuity of symptomatology, these assertions are not credible.  This is not a silent record.  Rather, the record is replete with clinical evaluations over the decades since service which have produced pertinently normal findings.  The evidence discussed above is accorded greater probative weight than the Veteran's recent assertions made in support of a claim for monetary benefits.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony); cf. Pond v. West, 12 Vet. App. 341, 346 (1999).

As a preponderance of the evidence is against a relationship of causation or aggravation between service or any service-connected disability and a current chronic disability manifested by pain in multiple joint and muscles, or a current chronic shoulder disorder, the Board concludes that service connection for is not warranted.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Acquired Psychiatric Disorder

The Veteran is seeking service connection for an acquired psychiatric disorder.  

Service treatment records reveal no treatment at any time for psychiatric or mental complaints.  The Veteran underwent a service separation on May 5, 1980 at which time a psychiatric evaluation was normal.  The Veteran completed a report of medical history on which he indicated no history of, or current, frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort. 

More than 10 years after service separation on September 5, 1991, a Piedmont Hospital nursing assessment includes a review of systems.  The Veteran's present mental status was alert and cooperative, and he was found not to be anxious or depressed.

The first indication of treatment for psychiatric problems is shown in employment records from AT&T.  On September 15, 1997, the Veteran was seen by B.L. Boyd, Ph.D., and was described as severely depressed with increased anxiety symptoms stemming from work-related problems.  On October 15, 1997, it was reiterated that his depression and anxiety are primarily work related.  On August 7, 1997, the Veteran reported that he had been depressed for about 12-14 years.  

A VA pension examination on September 9, 1998 reveals that the Veteran was suffering from depression and was on anti-depressants.  Piedmont Hospital pain management notes from 2000 to 2002 indicate that the Veteran was moderately depressed, sleep patterns were poor, and that there was a significant emotional component to his discomfort.

A July 20, 2001 note from Northwest Georgia Gastroenterology reveals that the Veteran denied a history of treatment of psychiatric disorders and denied problems with chronic anxiety or panic attacks.  

A psychological evaluation by D.B. Rush, Ph.D. on September 10, 2002 reveals Axis I diagnoses of cognitive disorder NOS and obsessive compulsive disorder. 

A November 5, 2005 VA Mental Health intake note reveals the Veteran's complaint that depression gets him down due to physical pain from his spinal injury.  It was noted that the Veteran first got hurt in the military 25 years ago jumping from a helicopter and the pain and lack of mobility sent him into a major depression that continues today.  His spinal injury sent him into depression in the late '70's but he was not diagnosed until 1997.  The diagnosis was major depressive disorder, moderate to severe.  General medical problems (Axis III) were listed as back issues; Psychosocial and environmental problems (Axis IV) were listed as interpersonal, social, and medical.  In an addendum, it was noted that the Veteran had reported that he does not sleep well at night, and that his energy was low (fatigued).  The Axis I diagnosis was major depressive disorder, moderate to severe, and mood disorder due to the general medical condition.  Axis IV was listed as back issues.

The Board notes that the Board has previously made findings and conclusions regarding the asserted helicopter jump in service.  As set out in the Board's January 2013 decision, the first reference from the Veteran to a helicopter jump injury does not appear in the record until March 2000, 20 years after service separation.  In that decision, the Board denied service connection on a direct basis for claimed cervical and lumbar spine disabilities, and in a December 2014 decision, the Board denied service connection on a secondary basis for the same claims.  Regarding the assertion to the November 2005 examiner that his depression stems from his spinal injury, the Board reiterates that service connection has not been granted for any spinal injury. 

A December 20, 2005 VA Mental Health Psychiatry General note reveals problems with sleep and depression.  The diagnosis was major depressive disorder and moderate to severe mood disorder due to general medical condition.  VA Mental Health Psychiatry General notes from March 2, 2006 and March 5, 2007 reveal the diagnosis of depression NOS secondary to medical stressors.  A VA Social Worker note of February 5, 2007 notes that depression was probably brought on by the Veteran's long fight for disability pay from his former employer and Social Security.  

A VA Mental Health Social Worker note of March 22, 2007 reveals complaint of depression and having difficulty sleeping.  The Veteran reported "My troubles started after leaving the service."  The Veteran asserted that he visited a VA facility in Ohio in 1980 because of pain and depression.  He also reported that he did not see a psychiatrist until 1997, and that a private physician diagnosed depression in 1995.  The diagnosis in March 2007 was depression NOS.  

A September 11, 2007 VA Mental Health note reveals the Veteran's complaint that he has difficulty coping with his physical limitations and chronic pain.  He conveyed the impact of being unable to work secondary to physical illness and psychological factors.  The examiner commented that the psychiatric factors clearly play a role in his overall level of distress and disability.  The examiner's impression was psychic factors associated with diseases classified elsewhere (Mood Disorder secondary to Chronic Pain).  

An August 19, 2013 VA Mental Health Initial Evaluation note reveals complaints of "basically same old things...suffering from chronic pain, sometimes get me down."  The Veteran also reported psychosocial stressors of obtaining VA disability benefits and dealing with long-term legal issues related to wrongful job termination in 1999.  The Veteran reported sleep disturbances and reportedly obtained 5-6 hours of sleep per night.  The examiner diagnosed depressive disorder NOS rule out secondary to chronic pain.

As set out above, the Veteran was psychiatrically normal at service separation having never been treated for psychiatric complaints during service.  The first indication of treatment for psychiatric problems is shown in employment records from AT&T 17 years later and these were attributed to work-related problems.  The Board acknowledges that the Veteran reported in August 1997 that he has been depressed for about 12-14 years; however, even if true, that would place the onset of depression in 1983, 3 years after service separation.

The Veteran has never been diagnosed with a psychosis, therefore, the provisions pertaining to presumptive service connection for certain chronic diseases are not applicable.  The term "psychosis" is defined in 38 C.F.R. § 3.384 as any of the following disorders listed in Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Text Revision, of the American Psychiatric Association (DSM-IV-TR): (a) brief psychotic disorder; (b) delusional disorder; (c) psychotic disorder due to general medical condition; (d) psychotic disorder not otherwise specified; (e) schizoaffective disorder; (f) schizophrenia; (g) schizophreniform disorder; (h) shared psychotic disorder; and (i) substance-induced psychotic disorder.

There is no medical opinion that purports to relate the Veteran's psychiatric disorder to any injury or disease in service.  As discussed above, the Board has found the Veteran's account of a claimed helicopter jump injury to be inaccurate.  

While several opinions have suggested a relationship between the Veteran's depression and his medical condition, the specific conditions mentioned have all been nonservice-connected conditions, such as the cervical and lumbar spine disorders.  To the extent a psychiatric disorder may have been related to frustration over obtaining VA benefits, this is not a basis to award service connection under VA law.  There is no medical opinion that purports to relate a psychiatric diagnosis to a service-connected disability, either by causation or aggravation.  

Although lay persons are competent to provide opinions on some medical issues, Kahana, 24 Vet. App. at 435, establishing an etiologic link between a psychiatric disability and service or a service-connected disorder falls outside the realm of common knowledge of a lay person particularly when the evidence found most probative to the Board establishes a remote onset of the disorder.  The Veteran's assertion is therefore not competent evidence, and is of no probative weight.  

As a preponderance of the evidence is against a relationship between a current psychiatric disorder and service or any service-connected disability, the Board concludes that service connection for an acquired psychiatric disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Glaucoma

The Veteran is seeking service connection for glaucoma.  

Service treatment records reveal no treatment for or finding of glaucoma during service.  An eye examination on June 22, 1976 reveals visual acuity of 20/20.  The Veteran underwent an examination at service separation on May 5, 1980, at which time his eyes, including ophthalmoscopic (20/20), pupils, and ocular motility, were clinically normal.  The Veteran completed a report of medical history on which he indicated no history of, or current, eye trouble. 

After service on September 5, 1991, a Piedmont Hospital nursing assessment includes a review of systems with boxes for various diseases to be checked by the examiner.  The box for glaucoma contains no mark indicating that glaucoma was not found on examination.

The first reference to glaucoma comes in a July 13, 1998 treatment report from Smyrna Clinic which indicates that the Veteran was taking medications for glaucoma.  A May 14, 1999 note also refers to glaucoma.  A VA Primary Care Attending Progress note of June 12, 2006 reveals a diagnosis of glaucoma.  An October 30, 2008 VA Orthopedic Surgery note indicates a prior medical history of glaucoma.  A March 25, 2009 VA Attending Progress note also includes a diagnosis of glaucoma, treated with eye drops.

Thus, the onset of glaucoma appears to be between 11 and 18 years after service.  There is no medical opinion that purports to relate glaucoma to service or to any service-connected disability.  

Although lay persons are competent to provide opinions on some medical issues, Kahana, 24 Vet. App. at 435, establishing an etiologic link between glaucoma and service or a service-connected disability falls outside the realm of common knowledge of a lay person.  The Veteran's assertion is therefore not competent evidence, and is of no probative weight with respect to nexus.  

As a preponderance of the evidence is against a relationship between current glaucoma and service or any service-connected disability, the Board concludes that service connection for glaucoma is not warranted.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Vascular Hypertension 

The Veteran is seeking service connection for hypertension.  

Under VA law, 'hypertension' means that diastolic blood pressure is predominately 90 mm. or greater; 'isolated systolic hypertension' means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Hypertension is manifest to a compensable degree when diastolic pressure is predominantly 100 or more, or; systolic pressure of 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2014). 

Service treatment records reveal that on the December 5, 1975 examination for enlistment, the Veteran's blood pressure was measured three times with the following reading: 144/88, 120/20, and 120/25.  On September 6, 1978, his blood pressure was recorded at 120/70.  On February 29, 1980, the Veteran responded "no" to the question: has a physician ever told you that you have high blood pressure?  The Veteran underwent an examination at service separation on May 5, 1980, at which time his vascular system was clinically normal and his blood pressure was recoded at 120/68.  On the report of medical history, the Veteran indicated that he did not know whether he had a history of, or current, high or low blood pressure. 

After service, in a November 6, 1990 report of M.I. Harris, M.D., it was noted that the Veteran's prior medical history was negative for hypertension.  A June 20, 1990 admission report from Shallowford Community Hospital, following a motor vehicle accident, notes that past history was negative for hypertension.  A September 5, 1991 Piedmont Hospital Nursing Assessment includes a review of systems on which hypertension was not marked, indicating that it was not found.  Blood pressure was 120/80 (from August 30, 1991).  An October 4, 1991 report of B.A. Loftman, M.D. notes that there is no history of hypertension or vascular disease.  Blood pressure was recorded as 120/80.

Although a January 28, 1992 report includes the notation: "monitor blood pressure," there is no finding of hypertension on the report and no indication as to the reason for the notation.  In a March 18, 1999 report from Great Expressions Dental, it was again noted that there was no history of high blood pressure.  In records submitted by the Veteran there is a May 14, 1999 blood pressure reading of 100/80.  Notes dated in March 13, 2000 and May 31, 2002 from Piedmont Hospital Pain Management Clinic show that the Veteran denied any hypertension.  A VA examination on October 27, 2000 for cold injury includes a notation that the Veteran currently does not have high blood pressure.  

The first indication of hypertension comes in a VA Primary Care Attending Progress Note of November 2, 2005 on which the problem list includes hypertension.  Similarly, a June 12, 2006 Primary Care Attending Progress Note includes a diagnosis of hypertension.  A June 2, 2008 Attending Progress Note shows that the Veteran's blood pressure was stable and that he was getting hydrochlorothiazide and lisinopril from a private personal care provider and was on a low salt diet.  An April 5, 2011 VA Hematology/Oncology Progress Note refers to a history of hypertension "since 2005."

Thus the post-service clearly establishes that the first diagnosis of hypertension was in 2005 and that, prior to that, the Veteran was consistently and repeatedly found to have no current hypertension and no history of hypertension.  This is strong evidence that hypertension did not begin in service or within any presumptive period.  Moreover, there is no medical opinion that purports to relate current hypertension to service or to any service-connected disability.  

Although lay persons are competent to provide opinions on some medical issues, Kahana, 24 Vet. App. at 435, establishing an etiologic link between hypertension and service or a service-connected disorder falls outside the realm of common knowledge of a lay person.  The Veteran's assertion is therefore not competent evidence, and is of no probative weight.  Moreover, the Board attaches greater probative weight to the consistently normal findings in the years after service than to the recent assertions made in support of a claim for monetary benefits.  

As a preponderance of the evidence is against a relationship between current hypertension and service or any service-connected disability, the Board concludes that service connection for hypertension is not warranted.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Groin and Testicular Pain

The Veteran is seeking service connection for a current disability manifested by groin and testicular pain.  

Service treatment records reveal treatment on August 24, 1978 for complaint of a burning sensation after urinating.  On September 5, 1978, the Veteran was treated for complaint of dysuria, swollen testicles, and a two-day history of pain in the left testicle.  The examiner's assessment was epididymitis.  The Veteran was seen again on September 6, 1978, and the examiner's assessment was prostatitis and rule out urinary tract infection, and he was treated with tetracycline.  The Veteran underwent an examination at service separation on May 5, 1980, at which time his genito-urinary system was clinically normal.  

Post service records reveal that the Veteran was treated at Kennestone Hospital on May 4, 1991 for very mild tenderness and little bit of swelling of the right epididymis.  The diagnosis was mild epididymitis.  He was treated again at Kennestone Hospital on May 19, 1995 for complaint of mild pain over the right epididymis, with a diagnosis of right epididymitis.  Notes from an unknown provider dated July 25, 1997 reveal complaint of right testicle pain with extended sitting.  There was mild pain of the right testicle over the epididymis and there appeared to be a spermatocele about 3-4 mm in diameter.  The diagnosis was epididymitis with spermatocele.

The Veteran was seen on April 2, 1999 at the Kennestone Hospital E.R. by G.M. Daniels, M.D.  It was noted that, lately he has been having radiation of pain down into his testicles and groin.  He was noted to have a previous history of back problems as well as prostate problems and he noted that, usually when his prostate flares up he has the testicular problem.  The diagnosis was prostatic epididymitis.  Other notes indicate that a prostate biopsy was conducted on May 30, 2003.  

Based on initial notation of prostatic epididymitis in service and post-service notation of the same disorder on multiple occasions may years after service, the Board finds that service connection for prostatic epididymitis and/or current residuals is warranted.

Sinus Disorder

The Veteran is seeking service connection for a sinus disorder.  

Service treatment records reveal no complaint of, or treatment for, sinus problems during active duty.  The Veteran underwent an examination at service separation on May 5, 1980, at which time his head, nose, and sinuses were clinically normal.  The Veteran completed a report of medical history on which he reported no history of, or current, sinusitis. 

Post service records reveal the first reference to sinus problems on October 21, 1991, at which time the Veteran was treated by S.M. Fineman, M.D. at Allergy and Asthma Associates for complaints of itchy watery eyes and sinusitis.  It was noted that he received allergy immunotherapy in 1983 and his father and brothers had a history of sinus trouble.  The diagnosis was perennial allergic rhinitis with particular allergic sensitivities including environmental allergens and seasonal pollens.  

The Veteran was seen again by Dr. Fineman on July 8, 1998 for problems with an exacerbation of rhinitis symptomatology especially with heavy exposure to allergens such as dust, irritants, odors, fumes, and chemicals.  It was noted that he has not had problems with sinus infections.  

On a VA examination report of October 27, 2000, the Veteran noted that he had surgery to his sinuses in 1987 due to severe sinus problems.  A September 9, 2004 report of Northwest Georgia Gastroenterology notes a past medical history of sinus problems.  A VA Primary Care Attending Progress Note of November 2, 2005 notes chronic sinusitis, as does a similar note of June 12, 2006, and an Orthopedic Surgery Note of October 30, 2008.

Thus the post-service clearly establishes that the first diagnosis of a sinus disorder was many years after service and that, prior to that, the Veteran was consistently and repeatedly found to have no history of sinusitis.  This is strong evidence that sinusitis did not begin in service.  

Moreover, there is no medical opinion that purports to relate current sinusitis or rhinitis to service or to any service-connected disability.  Although lay persons are competent to provide opinions on some medical issues, Kahana, 24 Vet. App. at 435, establishing an etiologic link between current sinusitis (or rhinitis) and service or a service-connected disorder falls outside the realm of common knowledge of a lay person, particularly as here, where initial manifestation came many years after service.  The Veteran's assertion is therefore not competent evidence, and is of no probative weight.  

As a preponderance of the evidence is against a relationship between a current sinus or nasal disorder and service or any service-connected disability, the Board concludes that service connection for a sinus or nasal disorder is not warranted.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Chronic Fatigue Syndrome

The Veteran is seeking service connection for chronic fatigue syndrome.  

Service treatment records reveal no complaint of or treatment for chronic fatigue syndrome during service and no pertinent findings on the report of examination at service separation.  The Veteran had no service during the Persian Gulf War and the presumptive provisions regarding medically unexplained chronic multisymptom illness do not apply.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(b). 

After service, a September 9, 2004 report of Northwest Georgia Gastroenterology notes a past medical history of chronic fatigue.  To the extent this constitutes a diagnosis, rather than a recitation of the Veteran's assertions, there is no such diagnosis in service or for many years after service.  Moreover, there is no medical opinion that purports to relate chronic fatigue syndrome to service or to any service-connected disability.  

Although lay persons are competent to provide opinions on some medical issues, Kahana, 24 Vet. App. at 435, establishing an etiologic link between chronic fatigue syndrome and service or a service-connected disorder falls outside the realm of common knowledge of a lay person.  The Veteran's assertion is therefore not competent evidence, and is of no probative weight.  

As a preponderance of the evidence is against a relationship between current chronic fatigue or chronic fatigue syndrome, to the extent it exists, and service, or any service-connected disability, the Board concludes that service connection for chronic fatigue syndrome, to the extent it exists, is not warranted.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Soft Tissue Sarcoma

The Veteran is seeking service connection for soft tissue sarcoma.  

Service treatment records reveal no treatment for soft tissue sarcoma in service.  The Veteran underwent an examination at service separation on May 5, 1980, at which time his skin was clinically normal.  The Veteran completed a report of medical history on which he indicated that he did not know whether he had a history of, or current, tumor growth, cyst, or cancer. 

Post service records reveal no diagnosis or reference to soft tissue sarcoma.  The Veteran has not identified any record of such a diagnosis.  The Board presumes that the Veteran's claim is related to the 100 percent rating for cold injury residuals (for which service connection is in effect) which require the presence of soft tissue sarcoma of vascular origin.  As noted, there is no record of any such diagnosis, and the Veteran has not identified a competent diagnosis.  While laypersons are competent to diagnosis some conditions, providing a diagnosis of soft tissue sarcoma requires medical knowledge.  See Jandreau, 492 F.3d at 1377 (lay persons not competent to diagnose cancer).

The Veterans Court has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection to cases where such in-service disease or injury has resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Scars on the Toes

The Veteran is seeking service connection for scars on his toes.  

While service connection is in effect for cold injury residuals of the feet, service treatment records reveal no complaint of or treatment for scars on the toes.  The Veteran underwent an examination at service separation on May 5, 1980, at which time his skin was clinically normal.  

After service, examination of the Veteran's feet on July 13, 1998 at Smyrna Clinic revealed normal skin color, temperature, and texture, bilaterally.  

A VA examination of October 27, 2000 reveals complaint of a recurrent fungal infection of the feet and abnormal nail growth.  The skin was thicker than usual; however, the texture of the skin of the feet was normal, ulceration was absent, and there was no evidence of a fungal infection present.  There were no missing nails, no inflammation or atrophy, and no loss of tissue of the digits.  Notably, there were no scars present.  

A February 2004 VA examination of the feet also found no scars.  There was a sight darkening of the medial distal border bilaterally, and of the lateral border of right big toe.  There were no ulcerations.  The diagnosis was onychomycosis, hallux, bilateral, diffuse tyloma, bilateral forefoot and heel, and hypopigmentation, dorsal hallux, interphalangeal joint, bilateral.  Photos of feet were included.  

A June 2, 2008 VA Attending Progress Note reveals complaint of toe nails falling off due to history of frost bite in the past.  

As noted above, service connection is already in effect for cold injury residuals of the feet.  A 30 percent rating is assigned for each foot, and this rating specifically contemplates nail abnormalities and color changes as described on examination.  Therefore, the findings in February 2004 and June 2008 do not suggest entitlement to service connection for any additional cold injury residuals of the toes.  There are no scars described, and there are specific findings that the Veteran's feet do not have scars.  

While the Veteran is competent to describe scars, his assertions are specifically contradicted by the medical evidence to which the Board attaches greater probative weight.  

As the evidence does not support a finding of a current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin, 155 F.3d 1353; Brammer, 3 Vet. App. at 225.  Accordingly, the Board concludes that service connection for scars of the toes is not warranted.  

Tooth Loss

The Veteran is seeking service connection for tooth loss.  

Under VA law, compensation is only available for certain types of dental and oral conditions, which are rated under 38 C.F.R. § 4.150, Diagnostic Codes 9900-16.  Diagnostic Code 9913 applies to dental service connection claims involving teeth.  Compensation is only paid for loss of teeth due to loss of substance of the body of maxilla or mandible without loss of continuity (as a result of trauma) or disease such as osteomyelitis, and not the loss of alveolar process (the ridge on the surfaces of the upper (maxilla) and lower (mandible) jaws containing the tooth sockets) as a result of periodontal disease, since such loss is not considered disabling.  See Note, 38 C.F.R. § 4.150, Diagnostic Code 9913.  

VA regulations distinguish between "replaceable missing teeth" or periodontal disease and teeth lost as a result of "loss of substance of body of maxilla or mandible."  Simington v. West, 11 Vet. App. 41 (1998); 38 C.F.R. § 3.381.  Replaceable missing teeth may be considered service connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment, but only the loss of teeth involving the loss of substance of body of either the maxilla or mandible (as described in 38 C.F.R. § 3.381) is considered compensable, and may be rated under the appropriate diagnostic codes. 

Thus, to warrant compensation for a dental disability, as opposed to treatment only, the evidence must show that a trauma has caused a loss of substance of the body of the maxilla or mandible resulting in a loss of teeth, or that disease (such as osteomyelitis, but not periodontal disease) has caused a loss of substance of the body of the maxilla or mandible resulting in a loss of teeth.  

The Veteran's description of his in-service injury simply refers to tooth loss.  Service treatment records reveal that the Veteran had two teeth (16 and 17) extracted during service.  There is no evidence or assertion of any trauma.  Rather, the teeth were removed on an elective basis on May 14, 1980.  By definition, this is not a condition for which compensation may be granted as a matter of law.  See 38 C.F.R. § 3.381 (replaceable missing teeth are not disabilities for compensation purposes).  

Here, the facts are not at issue.  The Veteran does not contend, and the evidence does not suggest, that there has been a loss of substance of the body of the maxilla or mandible.  Accordingly, service connection for a dental disability for compensation purposes must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition to compensation, VA law provides for various categories of eligibility for VA outpatient dental treatment.  Those having a service-connected noncompensable dental condition or disability shown to have been in existence at the time of separation from active service, which took place before October 1, 1981, may be authorized any treatment as reasonably necessary for the one-time correction of the service-connected noncompensable condition, only under the following conditions: 1) The veteran was discharged or released under conditions other than dishonorable; 2) Served on a period of active military, naval, or air service of 180 days or more; 3) Application is made within one year after such discharge or release; and 4) VA dental examination is completed within 14 months after discharge or release, unless delayed through no fault of the veteran.  38 C.F.R. § 17.161 (b)(2)(i); OR, 1) The veteran was discharged or released under conditions other than dishonorable; 2) Served on a period of active military, naval, or air service of not less than 180 days; 3) The veteran was discharged from his or her final period of service before August 13, 1981; 4) The veteran reentered active military service within one year from the date of a discharge or release from a prior period of active military service; 5) Application is made (as to any prior period of service) within one year of the final discharge or release; and 6) VA dental examination is completed within 14 months after the final discharge or release, unless delayed through no fault of the veteran.  38 C.F.R. § 17.161 (b)(1)(ii); OR, 1) The veteran was discharged or released under conditions other than dishonorable; 2) Served on a period of active military, naval, or air service of 180 days or more; 3) A disqualifying discharge or release has been corrected by competent authority; and, 4) Application is made within one year after the date of correction; and, 5) VA dental examination is completed within 14 months after the date of correction, unless delayed through no fault of the veteran.  38 C.F.R. § 17.161 (b)(2)(iii).

In this case, the Veteran does not contend that he applied for dental treatment within one year of discharge.  As no other exceptions exist, the Veteran does not qualify for service connection of extracted teeth for purpose of one-time VA treatment.  

The Board also notes that the United States Court of Appeal for the Federal Circuit has defined "service trauma" as "an injury or wound produced by an external physical force during the service member's performance of military duties."  This definition may encompass unintended results of treatment due to medical malpractice, however, it excludes the intended result of proper medical treatment.  Nielson v. Shinseki, 607 F.3d. 802, 808 (Fed. Cir. 2010).  Accordingly, the Board finds that service connection for tooth loss, to include for purposes of compensation and dental treatment, is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in June 2008 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports adequately identified by the Veteran.  The Veteran has submitted correspondence identifying extensive treatment records he contends was not considered by the RO (see September 9, 2011 correspondence).  To the extent these records have not been obtained, it would appear to be because he has not provided adequate identification and release information to the RO.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to several of these claims.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

The Veteran's service treatment records are devoid of any complaints or treatment for fibromyalgia, myofascial pain syndrome, arthritis, or other injury or disease to the shoulders.  The Board has also found no injury or disease in service with respect to the claimed psychiatric disorder, glaucoma, hypertension, sinus disorder, and chronic fatigue syndrome as well.  Because there is no in-service injury or disease to which competent medical opinion could relate a current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims for service connection.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant...if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  

The Board has also found that there is no current disability with respect to the claimed soft tissue sarcoma, and there are no current scars of the toes.  Moreover, the Veteran has provided no meaningful description of a current disability with respect to either claim.  As such, an examination and opinion are not necessary with respect to these issues.  

The dental claim is being denied as a matter of law and no examination is necessary.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

While two Board hearings have been conducted with respect to the remanded issues, testimony was not offered regarding any of the issues addressed in this decision.  The Veteran indicated on his September 2011 VA Form 9 that he did not want a hearing.  

The Veteran has not identified and the record does not otherwise indicate any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of these claims.  



ORDER

Service connection for a chronic disorder manifested by pain of multiple joints and muscles, to include fibromyalgia, poly-arthritis, and myofascial pain syndrome, is denied.

Service connection for a bilateral shoulder disorder is denied.

Service connection for an acquired psychiatric disorder encompassing claimed anxiety, depression, and impairment of mood and sleep, is denied.

Service connection for glaucoma is denied.

Service connection for vascular hypertension is denied.  

Service connection for prostatic epididymitis and/or residuals is granted.

Service connection for a sinus disorder is denied.

Service connection for chronic fatigue syndrome is denied.  

Service connection for soft tissue sarcoma is denied.

Service connection for scars on the toes is denied.  

Service connection for a dental disorder for compensation purposes is denied.

Service connection for a dental disorder for treatment purposes is denied.






REMAND

In a July 2014 rating decision, the RO denied claims of entitlement to service connection for bilateral hearing loss and tinnitus.  In March 2015, the Veteran disagreed with the RO's denial of those issues.  To date, the RO has not issued a statement of the case regarding those claims.  

Where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to the agency of original jurisdiction to direct that a statement of the case be issued.  See 38 C.F.R. §19.9(c)(2014); Manlincon v. West, 12 Vet. App. 238 (1999).

In January 2013, the Board remanded the issue of entitlement to an effective date earlier than March 6 1998 for the grant of service connection for residuals of cold injury with Raynaud s syndrome of the right foot and of the left foot for issuance of a statement of the case.  A January 24, 2013 RO development memorandum acknowledges the Board's instruction, and indicates that an appeal process letter should first be sent to the Veteran.  That letter was sent on February 22, 2013.  The letter acknowledged the Veteran's disagreement and offered either the traditional appeal process or a Decision Review Officer assignment.  The Veteran responded in a letter dated February 26, 2013 and elected the traditional appeal process.  The RO has not issued a statement of the case addressing this issue.  

The Board again remanded these issues for a statement of the case in December 2014.  To date, no action has been taken on the Board's two remand for the same issues.  

The Veterans Court has held that RO compliance with a remand is not discretionary, and that if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of TDIU entitlement is inextricably intertwined with the remanded issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, these claims are REMANDED for the following action:

Provide the Veteran with a statement of the case in response to his April 1999 notice of disagreement with the December 1998 decision which assigned (1) an effective date of March 6, 1998 for award of service connection for residuals of cold injury with Raynaud's syndrome of the right foot and (2) an effective date of March 6, 1998 for award of service connection for residuals of cold injury with Raynaud's syndrome of the left foot.    

Provide the Veteran with a statement of the case in response to the February 2013 notice of disagreement with the January 2013 decision which assigned (3) an initial rating of 10 percent for pes planus, and (4) an effective date of March 6, 1998 for the grant of service connection for pes planus. 

Provide the Veteran with a statement of the case in response to the March 2015 notice of disagreement with the July 2014 decision which denied (5) service connection for bilateral hearing loss, and which denied (6) service connection for tinnitus.  

With respect to each issue, provide the Veteran with notice of his procedural and appellate rights.  Return those matters to the Board only if he perfects his appeal. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These issues must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


